CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










AGREEMENT AMENDING USA-CANADA AGENCY CONTRACT







This agreement ("Agreement") is entered into on this 26th day of October, 2012
(“the Effective Date”), by and between A to Z innovations, a Company
incorporated under the law of Hong Kong, having its principal executive office
at 12th floor, Ruttonjee House, 11 Doddell st. Central Hong Kong (the
“Company”), and Fuel Doctor Holdings, Inc. (the “Agent”), hereinafter sometimes
referred to collectively as “the Parties.”




For good consideration, the Parties agree as follows:




The contract between the Parties entitled “Agency Agreement” and known as
“Agency Agreement Final-USA and Canada Final” entered into December 15, 2009,
with an Effective Date of December 15, 2009, shall be amended as follows:




1.

The Effective Date shall been changed from December 15, 2009, to June 15, 2010.




2.

The language appearing in Paragraph 4.6 which reads “[*]US Dollars and shall not
exceed the amount of [*]US Dollars for the FD-47” shall be changed to read
“[*]US Dollars and shall not exceed the amount of [*]US Dollars for the FD-47.”




3.

Appendix 1 to said contract shall be changed to read as follows:




Contract Year Ending: 6/15/2016

5 year initial contract. USA-Canada

Minimum Number of Units Requirement

First year ( 12/15/2009- 12/15/2010)

110,000

Second year (12/15/2010-6/15/2013)

200,000

Third year (6/15/2013-6/15/2014)

250,000

Fourth year (6/15/2014-6/15/2015)

400,000

Fifth year (6/15/2015-6/15/2016)

600,000




________________




[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.




4.

Appendix 2 to said contract shall be changed to read as follows:




Contract Year Ending:   6/15/2026

10 Year renewal USA-Canada

Minimum Number of Units Requirement

First year (6/15/2016-6/15/2017)

800,000

Second year (6/15/2017-6/15/2018)

1,000,000

Third year (6/15/2018-6/15/2019)

1,250,000

Fourth year (6/15/2019-6/15/2020)

1,200,000

Fifth year (6/15/2020-6/15/2021)

1,150,000

Sixth year (6/15/2021-12/15/2022)

950,000

Seventh year (6/15/2022-6/15/2023)

900,000

Eighth year (6/15/2023-6/15/2024)

850,000

Ninth year (6/15/2024-6/15/2025)

800,000

Tenth year (6/15/2025-6/15/2026)

750,000

















--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective authorized representatives.




SIGNED at 23961 Craftsman Rd., Calabasas, California on this the 26th day of
October, 2012.




For:       Fuel Doctor Holdings, Inc

             







/s/ Mark H. Soffa                  

Mark H. Soffa







                                                                                      President/CEO

Capacity:




Authority:
















SIGNED at 23961 Craftsman Rd., Calabasas, California on this the 26th day of
October, 2012.




For:

 A to Z Innovations Inc.




              




/s/ Assaf Tvoua             










                                                                                    Partner

Capacity:










Authority:


















